Exhibit 10.1

Special Notice regarding Material Non Public Information

PLEASE NOTE THAT THE INFORMATION CONTAINED IN THE DOCUMENTATION ATTACHED HERETO
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER OR ITS
SECURITIES. BY ACCEPTING THIS DOCUMENTATION, THE ADMINISTRATIVE AGENT AND EACH
LENDER AGREES TO USE ANY SUCH INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
POLICIES, CONTRACTUAL OBLIGATIONS AND APPLICABLE LAW, INCLUDING FEDERAL AND
STATE SECURITIES LAWS AND IN COMPLIANCE WITH SECTIONS 6.02 AND 11.07 OF THE
CREDIT AGREEMENT.

FOURTH AMENDMENT TO CREDIT AGREEMENT

FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of June 24, 2016 (this
“Amendment”), among APPVION, INC., a Delaware corporation (the “Borrower”),
PAPERWEIGHT DEVELOPMENT CORP., a Wisconsin corporation (“Holdings”), JEFFERIES
FINANCE LLC, a Delaware limited liability company, as Administrative Agent (in
such capacity, the “Administrative Agent”) for certain financial institutions
from time to time party to the Credit Agreement referred to below (each a
“Lender” and collectively the “Lenders”), and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of June 28, 2013 (as amended
by that First Amendment to Credit Agreement dated as of November 11, 2013, by
that Second Amendment to Credit Agreement dated as of November 11, 2014, and by
that Third Amendment to Credit Agreement, dated as of August 3, 2015, and as the
same may be further amended, restated, extended, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”). Capitalized
terms used herein and not defined herein shall have the meanings ascribed
thereto in the Credit Agreement;

WHEREAS, the Borrower and Holdings have requested that the Required Lenders
amend the Credit Agreement in certain respects, in each case in accordance with
the terms and subject to the conditions herein set forth, and that the
Administrative Agent acknowledges such amendment; and

WHEREAS, the Administrative Agent and Required Lenders agree to accommodate such
requests of the Borrower and Holdings, in each case on the terms and subject to
the conditions herein set forth;

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1 Amendments to Credit Agreement.

Effective as of the Fourth Amendment Effective Date (as defined below), and in
reliance on the representations and warranties of the Borrower set forth in this
Amendment and in the Credit Agreement, as amended hereby:



--------------------------------------------------------------------------------

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) Section 1.01 of the Credit Agreement is hereby amended by (i) deleting the
reference to “and” prior to clause (i) of the definition of “Consolidated
EBITDA” and replacing it with a comma and (ii) adding a new clause
(j) immediately following clause (i) as follows:

“and (j) cash, fees and/or expenses paid or incurred in connection with
financial and advisory services provided by Boston Consulting Group and its
affiliates (or any replacement advisor with a similar scope of work) in an
aggregate amount not to exceed $6,500,000.”

(c) Section 1.01 of the Credit Agreement is hereby amended by (i) deleting the
reference to “or” prior to subclause (ii) of clause (d) of the definition of
“Defaulting Lender” and replacing it with a comma and (ii) adding a new
subclause (iii) of clause (d) of the definition of “Defaulting Lender”
immediately following subclause (ii) of clause (d) as follows:

“or (iii) become the subject of a Bail-In Action.”

 

2



--------------------------------------------------------------------------------

(d) Section 2.15(a)(iv) of the Credit Agreement is hereby amended by replacing
the last sentence thereof as follows:

“Subject to Section 11.19, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from the Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”

(e) Article XI of the Credit Agreement is hereby amended by adding a new
Section 11.19 as follows:

11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

  (b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 2 Delayed Effectiveness of Amendments

(a) Notwithstanding anything to the contrary set forth herein, the Amendments
set forth in Section 1 hereof shall automatically become effective as of the
date upon which the following conditions have been satisfied (the “Fourth
Amendment Effective Date”), without any further action being required of any
party to the Credit Agreement:

(i) The Borrower, Holdings, the Administrative Agent and the Required Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) such counterpart to the Agent, c/o Proskauer Rose LLP,
Eleven Times Square, New York, NY 10036 Attention: Javier Santiago (facsimile
number: 212-969-2900 / e-mail address: jsantiago@proskauer.com) prior to 12:00
p.m., New York City time, on June 24, 2016 (such date and time, the “Consent
Deadline”);

 

3



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall have received an Acknowledgement in the form
of Exhibit A-1 or Exhibit A-2 hereto executed by each Loan Party that is not a
party hereto;

(iii) all fees and expenses required to be paid to the Administrative Agent and
the Revolver Agent on the Fourth Amendment Effective Date (including, without
limitation, reasonable and documented out-of-pocket legal fees and expenses)
shall have been paid (or shall concurrently be paid) to the extent the Borrower
has received an invoice therefor at least one Business Day prior to the Fourth
Amendment Effective Date; and

(iv) the Administrative Agent shall have received a certificate, dated the
Fourth Amendment Effective Date and signed by a Responsible Officer of the
Borrower, certifying on behalf of the Borrower and Holdings that the
representations and warranties made by the Borrower and Holdings in Section 3(a)
of this Amendment are true and correct.

Section 3 Representations and Warranties.

To induce the Administrative Agent and the Lenders to enter into this Amendment,
each of the Borrower and Holdings, jointly and severally, hereby represents and
warrants to the Administrative Agent and the Lenders that as of the date hereof:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or in any other Loan Document are
true and correct in all material respects (or, if the applicable representation
and warranty is already subject to a materiality standard, is true and correct
in all respects) on and as of the Fourth Amendment Effective Date, except to the
extent that such representations and warranties specifically relate to an
earlier date, in which case they are true and correct in all material respects
(or, if the applicable representation and warranty is already subject to a
materiality standard, are true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 3(a), the representations and
warranties contained in Section 5.01 of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively;

(b) each Loan Party that is a party hereto has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Amendment
and the Credit Agreement, as amended hereby;

(c) the execution, delivery and performance by each Loan Party that is a party
hereto of this Amendment and the Credit Agreement, as amended hereby, have been
duly authorized by all necessary action by such Person;

(d) this Amendment and the Credit Agreement, as amended hereby, each constitutes
the legal, valid and binding obligation of each Loan Party that is a party
hereto and thereto, enforceable against such Loan Party in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability;

(e) no Default or Event of Default exists, both before and after giving effect
to this Amendment; and

(f) The execution, delivery and performance of this Amendment does not violate
any (a) material Requirement of Law, (b) Contractual Obligation or
(c) Organization Document of any Loan Party and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues

 

4



--------------------------------------------------------------------------------

pursuant to any such Requirement of Law or any such Contractual Obligation or
Organization Document (other than the Liens created by the Security Documents).
No Requirements of Law or Contractual Obligations applicable to any Group Member
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

Section 4 Reference and Effect on the Credit Documents.

(a) On and after the Fourth Amendment Effective Date each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, shall mean and be a reference to the Credit
Agreement, as amended or otherwise modified hereby.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended or otherwise modified by this Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified, confirmed and
reaffirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any L/C Issuer or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents. The Credit Agreement and the other Loan Documents are in full force
and effect and are hereby in all respects ratified and confirmed.

(d) Except as expressly set forth herein, nothing contained in this Amendment
and no action by, or inaction on the part of, any Lender, any L/C Issuer or the
Administrative Agent shall, or shall be deemed to, directly or indirectly
constitute a consent to or waiver of any past, present or future violation of
any provisions of the Credit Agreement or any other Loan Document.

(e) This Amendment is a Loan Document.

Section 5 GOVERNING LAW AND JURISDICTION.

(a) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND HOLDINGS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY

 

5



--------------------------------------------------------------------------------

RIGHT THAT THE ADMINISTRATIVE AGENT, THE REVOLVER AGENT, ANY LENDER OR ANY L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

Section 6 Miscellaneous.

(a) No Waiver, Etc. Except as otherwise expressly set forth herein, nothing in
this Amendment is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
the Administrative Agent, the Revolver Agent, any Lender or any L/C Issuer
arising under the Credit Agreement, any of the other Loan Documents or
applicable law. The failure of the Administrative Agent, the Revolver Agent, any
Lender or any L/C Issuer at any time or times hereafter to require strict
performance by any Loan Party or any other Person obligated under any Loan
Document of any of the respective provisions, warranties, terms and conditions
contained herein or therein shall not waive, affect or diminish any right of
such Person at any time or times thereafter to demand strict performance
thereof; and no rights of the Administrative Agent, the Revolver Agent, any
Lender or any L/C Issuer hereunder shall be deemed to have been waived by any
act or knowledge of such Person, or any of its agents, attorneys, officers or
employees, unless such waiver is contained in an instrument in writing signed by
an authorized officer of such Person and specifying such waiver. Except as
otherwise expressly set forth herein, no waiver by the Administrative Agent, the
Revolver Agent, any Lender or any L/C Issuer of any of its rights or remedies
shall operate as a waiver of any other of its rights or remedies or any of its
rights or remedies on a future occasion at any time and from time to time. All
terms and provisions of the Credit Agreement and each of the other Loan
Documents remain in full force and effect, except to the extent expressly
modified by this Amendment.

(b) Execution in Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Any party hereto may execute and deliver a counterpart of this
Amendment by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Amendment signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.

(c) Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction.

(d) No Third Party Beneficiaries. This Amendment shall be binding upon and inure
to the benefit of each party hereto and their respective successors and assigns.
No Person other than the parties hereto, their respective successors and assigns
and any other Lender, L/C Issuer or Revolver Agent shall have rights hereunder
or be entitled to rely on this Amendment, and all third-party beneficiary rights
are hereby expressly disclaimed.

(e) Section Titles. The section and subsection titles contained in this
Amendment are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Administrative Agent and the Required Lenders, on the one hand, and
the Borrower and Holdings on the other hand. Any reference in this Amendment to
any “Section” refers, unless the context otherwise indicates, to a section of
this Amendment.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

BORROWER AND HOLDINGS:

APPVION, INC.,

a Delaware corporation, as Borrower

By:  

/s/ Thomas J. Ferree

  Name:   Thomas J. Ferree   Its:  

Senior Vice President Finance,

Chief Financial Officer & Treasurer

PAPERWEIGHT DEVELOPMENT CORP.,

a Wisconsin corporation, as Holdings

By:  

/s/ Thomas J. Ferree

  Name:   Thomas J. Ferree   Its:  

Senior Vice President Finance,

Chief Financial Officer & Treasurer

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Acknowledged:

 

JEFFERIES FINANCE LLC,     a Delaware limited liability company,     as
Administrative Agent By:  

/s/ J. Paul McDonnell

Name:   J. Paul McDonnell Its:   Managing Director

 

[Signature page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Reference is hereby made to (a) the foregoing Fourth Amendment to Credit
Agreement dated as of June 24, 2016 (the “Amendment”) by and among APPVION,
INC., a Delaware corporation (the “Borrower”), PAPERWEIGHT DEVELOPMENT CORP., a
Wisconsin corporation (“Holdings”), JEFFERIES FINANCE LLC, a Delaware limited
liability company, as Administrative Agent (in such capacity, the
“Administrative Agent”) for certain financial institutions from time to time
party to the Credit Agreement referred to below (each a “Lender” and
collectively the “Lenders”), and such Lenders, and (b) that certain Guarantee
and Collateral Agreement dated as of June 28, 2013 (as amended, restated,
amended and restated, supplemented or otherwise modified and in effect from time
to time), executed and delivered by APPVION CANADA, LTD., a corporation formed
under the laws of Canada (“Guarantor”), in favor of the Administrative Agent.
Capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Credit Agreement referred to in the Amendment.

Guarantor hereby (a) acknowledges receipt of a copy of the Amendment, and
(b) agrees that its respective Guaranty remains in full in force and effect with
respect to such Guarantor and that the terms and provisions of the Amendment do
not modify or otherwise affect in any way any of such Guarantor’s obligations
and liabilities under its respective Guaranty, all of which obligations and
liabilities are hereby ratified, confirmed and reaffirmed.

Remainder of Page Intentionally Left Blank -

Signature Pages Follow



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Acknowledgment as of June 24, 2016.

 

APPVION CANADA, LTD.,

    a corporation formed under the laws of Canada

By:   /s/ Thomas J. Ferree Name:   Thomas J. Ferree Its:   Treasurer



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Reference is hereby made to (a) the foregoing Fourth Amendment to Credit
Agreement dated as of June 24, 2016 (the “Amendment”) by and among APPVION,
INC., a Delaware corporation (the “Borrower”), PAPERWEIGHT DEVELOPMENT CORP., a
Wisconsin corporation (“Holdings”), JEFFERIES FINANCE LLC, a Delaware limited
liability company, as Administrative Agent (in such capacity, the
“Administrative Agent”) for certain financial institutions from time to time
party to the Credit Agreement referred to below (each a “Lender” and
collectively the “Lenders”), and such Lenders, (b) that certain Guarantee and
Collateral Agreement dated as of June 28, 2013 (as amended, restated, amended
and restated, supplemented or otherwise modified and in effect from time to
time, the “Guarantee and Collateral Agreement”) and (c) that certain assumption
agreement to the Guarantee and Collateral Agreement, dated as of April 2, 2014 ,
made by APVN Holdings LLC, a Delaware limited liability company (the
“Guarantor”), in favor of the Administrative Agent. Capitalized terms used and
not defined herein shall have the respective meanings ascribed to them in the
Credit Agreement referred to in the Amendment.

Guarantor hereby (a) acknowledges receipt of a copy of the Amendment, and
(b) agrees that its respective Guaranty remains in full in force and effect with
respect to such Guarantor and that the terms and provisions of the Amendment do
not modify or otherwise affect in any way any of such Guarantor’s obligations
and liabilities under its respective Guaranty, all of which obligations and
liabilities are hereby ratified, confirmed and reaffirmed.

Remainder of Page Intentionally Left Blank -

Signature Pages Follow



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Acknowledgment as of June 24, 2016.

 

APVN Holdings LLC By:   /s/ Thomas J. Ferree Name:   Thomas J. Ferree Its:  
Chief Financial Officer and Treasurer